 BEAUNIT MILLS, INC.651BEAUNIT MILLS, INC., COOSA PINES DIVISION 1andLOCAL UNION No.91,UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OF THE UNITED STATES ANDCANADA, AFL,andLODGE No. 985, INTERNATIONAL ASSOCIATION OFMACHINISTS, AFL,andINTERNATIONAL CHEMICAL WORKERS UNION.AFL,andLOCAL UNION No. 1629, INTERNATIONAL BROTHERHOOD OFELECTRICAL WORKERS, AFL, PETITIONERS.Cases Nos. 10-RC-246112493, 2494, 2495, 2496, 2506, 2507, 2527, and 2534.August 2,1954Decision,Order, and Direction of ElectionsUpon separate petitions filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held in the above-entitled cases before John C. Carey, Jr., hearing officer.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.At the hearing, the Employer and theUnited Textile Workers of America, AFL, herein termed the,TextileWorkers, moved to dismiss the petition in Case No. 10-RC-2527 onthe ground that the Board had not made a proper administrative de-termination of the showing of interest of the Petitioner herein.Themotion, referred to the Board by the hearing officer, is hereby denied 2Motions to dismiss, in Case No. 10-RC-2527 and in the remaining casesherein, grounded on the contention that the unit or units requested areinappropriate, also submitted by the Employer and the Textile Work-ers at the hearing and referred to the Board, are granted or denied inaccordance with the findings set forth hereinafter under paragraphnumbered 4.On February 5, 1954, after the hearing had closed, theEmployer moved to correct certain errors in the transcript of hearing,and, on February 10, Local Union 91, United Association of Journey-men and Apprentices of the Plumbing and Pipefitting Industry ofthe United States and Canada, AFL, herein termed the Plumbers,filed general opposition to the motion of the Employer.The motion tocorrect the transcript of hearing is hereby granted.Upon the entire record in these cases, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to representcertain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IThe nameof the Employerappears as amended at the hearing.2 SeeKearney it TreckerCorporation,95 NLRB 1125.8 TheTextileworkerswere grantedintervention at the hearingby the hearing officeron showingof a contractual interestin the representation of employees included in thevariousunits sought in these petitions109 NLRB No. 95. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The Employer is engaged in the manufacture of rayon yarn. ItsChildersburg, Alabama, plant, was placed in operation in 1949 and isknown as the Coosa Pines Division.The Childersburg plant employsapproximately 1,000 employees and is in continuous operation on a 24-hour day, 7-day week basis. In 1949, prior to the commencement ofactual production, Local 136 of the International Brotherhood ofElectricalWorkers was certified by the Board as collective-bargain-ing representative of the filter plant and powerhouse employees atthe Childersburg location.Thereafter, in the fall of 1949, the Tex-tileWorkers were certified by the Board as collective-bargaining rep-resentative of the production and maintenance employees excludingthe powerhouse group previously certified.The bargaining rela-tionship established at that time has continued to the present date.The Plumbers, in Case No. 10-RC-2461, requests that the Boardfind appropriate a unit of all maintenance pipefitters, welders, instru-ment mechanics, their helpers, and air-conditioning men.LocalUnion No. 1629, International Brotherhood of Electrical Workers,AFL, herein termed the Electricians, requests, in Case No. 10-RC-2534, a unit consisting of all maintenance electricians, helpers, and theelectrician oiler.In Cases Nos. 10-RC-2493, 2494, 2495, 2496, 2506,and 2507, respectively, Lodge No. 985, International Association ofMachinists, AFL, herein termed the IAM, requests that the Boardfind appropriate separate units of (a) all carpenters and beam assem-blers, (b) all plant automotive truckdrivers, (c) all millwrights andtheir helpers, (d) all machinists, all millwrights, all mechanics, allshift maintenance mechanics, all power servicemen, all oilers, and allmaintenance helpers including spraymen, filtermen, and machinecleaners, (e) all painters, and (f) all laborers including power and/orlift truck operators.The International Chemical Workers Union,AFL, herein termed the Chemical Workers, seeks, in Case No. 10-RC-2537, separate units of (a) all employees in the laboratory de-partment, (b) all employees in the viscose, bleach, and spinning de-partments, or (c) a combination of the two requested groups. Sev-eral of the Petitioners also expressed alternative positions which arediscussed hereinafter.The Employer and the Textile Workers both vigorously oppose thepetitions in their entirety and contend that the only appropriate unitfor purposes of collective bargaining at the Childersburg plant is thebroad production and maintenance unit now represented by the Tex-tileWorkers. In support of this contention, the -Employer and theTextileWorkers stress, as an overall consideration, the high degree ofintegration of the Childersburg plant and the interdependence andcoordination of all production processes and employee duties therein.The Employer and the Textile Workers also assert that the rayon andsynthetics industry as a whole have developed a predominantly in- BEAUNIT MILLS, INC.653-dustrial type of organization and representation and that the entryof craft representation into the industry would lead to great numbersof unions bargaining for employees at the same plant to the detrimentof production and employees' interests.The Board has, however,recently ruled that "the right of separate representation should notbe denied the members of a craft group merely because they are em-ployed in an industry which involves highly integrated productionprocesses and in which the prevailing pattern of bargaining is in-dustrial in character." 4At the same time, however, the Board setforth certain considerations which must be met in those instances,such as herein, where certain groups are sought to be severed fromthe existing broad production and maintenance unit on the groundthat they possess craft skills or constitute appropriate departmentalgroups.Accordingly, we deny the motions to dismiss the petitionsinsofar as they are grounded upon the general contentions of the Em-ployer and the Textile Workers stated above, but shall proceed to theconsideration of whether or not the units sought to be severed hereinmeet the standards established inAmerican Potash c ChemicalCorporationsThe units requested by the Plumbers, the Electricians, and the IAMall concern employees in the maintenance department of the Childers-burg plant.There are 250 maintenance employees classified, respec-tively, as shift maintenance mechanics, millwrights, welders, pipe-fitters, truckdrivers, spraymen, filtermen, oilers, machine cleaners,helpers, electricians, bobbin and pot maintenance repairmen, X-rayman and pot washer, pot washer, electrical oiler, painters, carpenters,beam assemblers, power truck operators, laborers, air-conditioningmen, instrument mechanics, and power serviceman. The maintenancedepartment is under the general supervision of the chief engineer,while the assistant plant engineer, master mechanic, assistant mastermechanic, and a number of foremen provide more or less direct super-vision of these groups.During the two shifts which operate between4 p. m. and 8 a. m., however, the maintenance personnel on duty mustrely, for the most part, on production department supervisors.Dur-ing the day shift between 8 a. m., and 4 p. m., moreover, maintenancepersonnel may be directed, from time to time, by certain of the pro-duction supervisors including the shift supervisors.Certain other conditions affect maintenance personnel in general.As the Employer's production of rayon yarn involves a continuous,timed cycle of operations, most maintenance is prescheduled and pre-ventive in nature.Practically all maintenance employees work all ormost of their time in the production areas of the plant and much ofthe work involves close contact with production employees. Illustra-'American Potash & ChemicalCorporation,107 NLRB 1418.6 107 NLRB 1418. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive of this is the "candle filter change," a routine, prescheduled clean-ing and repair of the spinning machines which is continuouslyperformed.The candle filter change in the pot spinning departmentinvolves the coordinated efforts of a "team" of spraymen, filtermen,millwrights, X-ray man, pot washer, pipefitter, electrician, electricianoiler,mechanical oiler, and welder together with the production spin-ning employees. The same candle filter change in the continuous spin-ning unit is composed of a crew of filtermen, millwrights, bobbinmaintenance man, pipefitter, electrician, oiler, welder, machine clean-ers, painters, helpers, and such spinning personnel as the doffers andspinners.The Employer fills most of the specialized maintenance classifica-tions through transfer and promotion from a "helper pool" ratherthan by direct hiring of applicants holding journeyman status inparticular crafts.The record also shows that there are transfers fromproduction positions to maintenance classifications and in the reversedirection.The Employer has no apprenticeship program or compa-rable scheduled progression to a journeyman status and, although classA, B, and C designations exist for some maintenance classifications,there is no journeyman or apprentice designation recognized in theplant.The great majority of employees now in the maintenance de-partment were, prior to hiring by the Employer, in occupations suchas laborer, textile production worker, farmer, student, retail clerk,truckdriver, auto mechanic, sawmill worker, and salesman.Em-ployees receive on-the-job training restricted to the specific duties oftheir particular job.Progression to a higher paid designation (suchas to class B from class C pipefitter) is dependent upon the existenceof a vacancy rather than upon the completion of a period of trainingor the passage of a specified period of time. Bidding on such vacanciesis governed by the applicant's respective seniority-the only otherrequirement being general physical and mental capacity-and thesuccessful bidder receives a 45-day probationary period at the endof which, he is either retained in the classification or returned to his oldjob.Testimony at the hearing indicated that only once has an enI-ployee failed to successfully pass this probationary period. Seniorityismeasured by length of employment in the plant and in the depart-ment.All maintenance employees, except for electricians, carpenters,air-conditioning employees, and laborers are in one department forseniority purposes.The unit sought by the Plumbers :The Plumbers request that theBoard find appropriate a unit of all maintenance pipefitters, welders,instrumentmechanics, their helpers, and air-conditioningmen.There are at present 8 employees in the pipefitter classification, ofwhom 5 are designated as class A and 3 as class C.One class A pipe-fitter and one class C pipefitter spend their full time covering pipe BEAUNIT MILLS, INC.655to the exclusion of any pipefitting tasks.Another class C pipefitterspends his full time coupling connections to freight cars bringing inchemicals for the plant.The remaining pipefitters spend 80 percentof their time working throughout the plant doing maintenance workon process piping, water,and steam lines,tearing down,cleaning, andreassembling storage tanks,and in repair and maintenance pipeworkin the various departments.The major portion of their work isscheduled according to the demands of the production cycles.Apipefitter is regularly assigned to the candle filter change"team" pre-viously described.The pipefitters are under the supervision of the assistant mastermechanic.A pipeshop is located in a corridor adjacent to the spin-ning room but none o; the pipefitters spend all or most of their timein the shop.Like other maintenance employees,the pipefitters, whenworking in production areas, are also supervised by production super-visors.In the absence of the pipefitters,who work only the day shift,pipework may be done by the shift maintenance mechanic or the mill-wrights.Applicants bidding for pipefitter positions are required tohave average intelligence and be able,physically,to work with thenecessary tools and equipment.Pipefitter vacancies are filled in themanner describedabove applyingto all maintenance positions.How-ever,the record shows that four of the pipefitters have had more than5 years' experience in that field.There are 3 employees in the welder classification of whom 2 aredesignated class B and 1 class A. - The class A welder welds all typesof metals while class B welders work on steel and iron.They workmost of the time with portable equipment out in the plant althoughwelding on heavy equipment is done in the pipeshop.The welders doboth pipework and flatwork including work on tanks,and fences andgates outside the plant and are assigned as a part of the candle filterchange "team"previously referred to.None of the Employer's weld-ers has been certified and where insurance policies require work to bedone by a certified welder, the job has been done by outside,contractlabor.The welders are under the general supervision of the assistantmaster mechanic but may also be supervised by production supervisorswhile working in the plant.Three employees are classified as instrument mechanics, andare designated,respectively,as class A,classB, and class C inthat group.The class C instrument mechanic spends 6 hours a daychanging charts on various pressure,temperature,and humidity in-truments in the plant.He also checks scales and helps the class Aand B men. The class B instrument mechanic does routine mainte-nance on recorders and controllers operating the charts and makesnecessary changes in the control settings;the routine maintenanceconsisting of the cleaning of components.The class A instrument 656DECISIONSOF NATIONALLABOR RELATIONS BOARDmechanic's duties are the same as those of the class B mechanic exceptthat he also changes tubes in the two electronic controls located in theplant.Major repairs on electronic equipment are done by the manu-facturer of the equipment. In the absence of the instrument me-chanics, helpers from the maintenance helper pool change the charts.There are nine employees classified as air-conditioning men.Ofthese, one works only during the day while the remainder are as-signed to rotating shifts.The air-conditioning men are under thesupervision of the air-conditioning supervisor.In the absence of thissupervisor and during 2 of the 3 daily shifts they may be supervisedby production supervisors.The primary duty of the air-condition-ing men is to patrol the air-conditioning machinery in the plant toinsure that it is operating properly and to maintain a log as to theresults of the patrols.From 50 to 60 percent of the patrol is spentin walking; 20 percent is spent in making a "sling" temperature andhumidity check; and approximately 12 percent of the time is spentin making out the log.Air-conditioning men may make minor re-pairs but major repairs and overhauls are done by the air-conditioningmachinery manufacturer.The Employer testified that air-condition-ing men are trained on-the-job in a month to 6 weeks and about halfthe present air-conditioningmen were formerly in productionpositions.In the Board's decision inAmerican Potash,the Board specifiedthat a "true craft unit consists of a distinct and homogeneous groupof skilled journeymen craftsmen, working as such, together with theirapprentices and/or helpers."Although the Employer does not, asnoted previously, recognize or designate any of its employees as jour-neymen, and has no ,apprenticeship system, we believe that this recordestablishes that the bulk of the Employer's pipefitters possess and ex-ercise the range of skills and perform the duties of journeymen in thatcraft.We find, therefore, that the Employer's pipefitters constitutea distinct group of craft employees such as have been consistently heldto be entitled to separate representation, if they so desire, despite ahistory of bargaining on a broader basis.We find further, in accordwith the requirements set forth inAmerican Potash,that the Plumbers,as a union which has historically represented separate units of pipe-fitters, is eligible to request the separate representation of these em-ployees.It is also clear from the record, however, that the Employer's instru-ment mechanics and air-conditioning men do not, apart from otherconsiderations, exercise the skills of the plumbing and pipefitting craft.Nor does the record disclose any close association of these classifica-tions with the pipefitter group or a line of progression from thoseclassifications to the latter group.We shall, accordingly, not include BEAUNIT MILLS, INC.657the instrument mechanics and air-conditioning men.6The welders,whom the Plumbers would also include in their requested unit, are theonly employees in the plant doing welding work as a regularly assignedpart of their duties.Although the welders work with the pipe-fitters for a considerable portion of their time, one welder is assignedwith other maintenance and production classifications to the candlefilter change "team" and it is clear that the welders do welding withmillwrights and others which is not performed in conjunction withthe pipefitters.Accordingly, we shall exclude the welders from thepipefitter voting group.?The Plumbers also request the inclusion ofhelpers.The Employermaintains what it terms a "helper pool" consisting of 36 employeesunder the general supervision of the master mechanic and under thedirect supervision of production or maintenance supervisors in thework area of the job to which they are assigned. The Employer con-tends that the helpers are not regularly assigned to any group but maybe shifted as the need arises.On the other hand, it appears that fivehelpers are more or less consistently assigned to work with the pipefit-ters and welders.Where a helper is regularly assigned to work witha craft group and where such assignment is a recognized step in theprogression upwards in a craft group, the Board has included suchhelpers within the craft group. In the instant case, however, the as-signment of the helpers is shared by both welders and pipefitters.Moreover, it is clear that a vacancy in the pipefitter classificationswould be filled by the bidder-from the general helper group orothers-with the highest seniority rather than necessarily by the "pipe-fitter helper."Accordingly, we shall exclude the helpers from thepipefitter voting group.8The unit sought by the Electricians:The Electricians request thatthe Board find appropriate a unit of all maintenance electricians, help-ers, and the electrician oiler.Of the 16 employees classified as elec-tricians in the Childersburg plant, 4 are designated as class A, 8 as classA shift electricians, 2 as class B, and 2 as class C.During the day,shift, the electricians are under the supervision of the chief electrician.During other shifts and in the absence of the chief electrician, theymay be supervised by production supervisors.There is an enclosedarea in the plant which is known as the electrical shop and which in-cludes, as equipment, a small engine lathe and a drill press.Theelectricians are in a separate group for purposes of departmentalseniority.6 CfNorth American Aviation,Inc.,108 NLRB 863 ;American Tobacco Company, Inc.,108 NLRB 12117 SeeWestern Electric Company,hte,108 NLRB 396;Intel national Paper Company,96 NLRB 295 at 297-8.8 Cf.AmericanTobaccoCompany, Inc, supra. 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe duties of the Employer's class A electricians are described as"major repairs" on electrical equipment, rewiring, running conduits,pulling wire, and performing preventive maintenance on electricalequipment.They work only on the day shift and perform their dutiesin the shop from portable work benches.Witnesses for the Employertestified that little or no work is done on "hot" wires or lines, and thatelectricians from outside the plant would be used on work involvingthe highest voltages.A small amount of work is done by the class Aelectricians in the powerhouse area.This repair work was describedas disconnecting burned out motors, resetting overloads on motors, andchanging and cleaning contacts in control panels.During the yearlymaintenance check on the turbogenerators in the powerhouse, an out-side contractor sends in the skilled technical help and the physicallabor is done by plant employees including 1 or 2 of the class Aelectricians.One class C electrician spends his entire time replacing light bulbsand fluorescent tubes which have burned out. The other class C elec-tricians and 1 class B electrician spend their entire time in the main-tenance of 15 electrical trucks and 2 gasoline driven trucks used withinthe plant.Their duties in this regard include greasing, oiling, andmechanical repairs.The remaining class B electrician is assigned fulltime to maintenance of the pot spinning motors. This work consistsof disassembling the motors, replacing worn parts, cleaning, and re-assembling the motors but does not include rewinding.All rewind-ing of the Employer's electrical motors is done by contract with anoutside firm.The class A shift electricians patrol the plant checkingto see if motors are hot, take meter readings, and change and rechargethe batteries in the plant lift trucks.The electrical oiler's duties are confined to oiling the electrical motorsin the pot spinning equipment. In his absence, his duties are per-formed by the class C electricians.Oiling of other electrical motorsin the plant is done by the oiler classification employees.The recordis not clear as to those helpers who may be assigned from time to timeto assist the electricians.The electrical oiler, but not the helpers, isincluded in the separate electrical seniority group.Electrical oilershave in the past bid successfully for electrician classifications.Ap-proximately half the employees in electrician classifications had elec-trical work experience in the past although the Employer does not re-quire such experience as a prerequisite.Although there is some question on the entire record, the Boardfinds that the Employer's class A electricians perform the duties andpossess the skills of journeymen electricians despite the absence of anyjourneyman designation at the Employer's plant and the somewhatrestricted nature of their duties .9While the shift electricians, the class9 Cf.Clayton & Lambert Manufacturing Company,108 NLRB 305. BEAUNIT MILLS; INC.659B and C electricians, and the electrical oiler do not possess orexercisethe skills of journeymen electricians, they, by virtue of their inclusionin the separate electricians' seniority group,are inthe line of progres-lion to such status.10Such helpers as may be assigned to the electri-cians, however, are subject to the same conditions noted in the instanceof the pipefitter helpers and are therefore, we find, not appropriatelyincluded in the voting group.Accordingly, the Board finds that theEmployer's maintenance electricians and the electrical oiler constitutea distinct group of craft employees such as the Board has traditionallydeemed to be entitled to separate representation if they so desire.Wefurther find that the Electricians are a union which has historicallyrepresented separate units of maintenance electricians._The units sought by the IAM:The IAM requests that the Boardfind appropriate separate units of all carpenters and beam assemblers,all plant automotive truckdrivers, all painters, and all laborers. It isquite clear from the record that the Employer's plant automotive truck-drivers and laborers are neither craftsmen nor functionally distinctand separate departmental groups.Furthermore, without decidingwhether or not the Employer's carpenters and painters are craftsmenentitled to severance, it is clear that the IAM is not a union which tra-ditionally represents such crafts and is not, accordingly, qualified toseek their separate representation herein.h1We shall therefore dis-miss the petitions filed by the IAM for the carpenters, the plant truck-drivers, the painters, and the laborers.The JAM also requests a separate unit of millwrights, or, in the al-ternative, a unit of all millwrights, machinists, mechanics, shift main-tenancemechanics, power servicemen, oilers, and all maintenance help-ers including spraymen, filtermen, and machine cleaners.There are 29 employees classified as millwrights at the Childers-burg plant.Four of the millwrights are assigned to the various shiftswhile the remainder work only the day shift.Dependent upon thearea inwhich they are working, they are supervised by the mechanicalsupervisor, the master mechanic, and the air-conditioning supervisorwhile the chief engineerexercisesoverall supervision.While workingin production areas, and on shifts other than the day shift, the mill-wrights are also under production supervisors.Class A millwrightsperform maintenance work on filter boxes, spinning machines, andshredder and viscose machines.Ninety percent of their work is con-cerned with pump repair. Class B millwrights are mainly concernedwith maintenance work on textile machines.Class C millwrightsare assigned to the spinning department on shifts.While the Employer does not have any employees classified as"machinists," two of the millwrights work in a shop where they ma-SeeNorth American Aviation,Inc , supra" SeeMills Industrties,Incorporated,108 NLRB 2023345 11--55--vol 109---43 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDchine shaftings, make bushings, and machine key ways, working totolerances of one-half to one-thousandth of an inch.The shop isequipped with engine lathes, milling machines, shapers, and grindingmachines.With the exception of the two millwrights just referred to,most of the millwrights spend the majority of their time outside theshop.Millwrights assigned to shifts work out of the spinning roomwhile the majority of the other millwrights work out of a cage in thecenter of a unit of the spinning process or from mobile work benches.While employees generally progress from class C to class B to class Amillwright, vacancies are filled by the seniority and bidding systempreviously noted.On at least one occasion, a production employeehas bid directly for a class A millwright position and received thatclassification.As noted previously, the Employer does not have any employees inthe classification of machinist.Neither are there employees in theplant classified only as "mechanics."There are approximately 16shiftmaintenance mechanics assigned, as their title implies, to thevarious shifts.They are under the supervision of the mechanicalsupervisor who is also over the machine cleaners, filtermen, spraymen,and oilers.The shift maintenance mechanics are assigned to the vari-ous departments of the plant and spend the great majority of theirtime in these departments.While working in these areas, they alsocome under the supervision of the production supervisors. The dutiesof the shift maintenance mechanics are to generally maintain ma-chinery and equipment, piping, and leather belts, to pack pumps, dosome carpenter work, clean and unplug sewers, bleed viscose produc-tion lines, dump defective viscose batches, make adjustments to pro-duction machinery if necessary, and help production employees tochange accessories on their machines.Heavy or special repairs aredone by millwrights, pipefitters, and others.As is true with othermaintenance classifications, no prior experience is required of shiftmaintenance mechanics and they are trained on the job. There are noseparate class A, B, or C designations among the shift maintenancemechanics. Shift maintenance mechanics are generally hired as main-tenance helpers and bid for these positions in the procedure heretoforediscussed.The power serviceman, who is supervised by the master mechanicand the assistant master mechanic, works for the most part on equip-ment which has "power connected with it."He spends the greatestportion of his time in the powerhouse area where he lays refractorybrick in shutdown boilers, refits chemical addition pipes in boilers,works on valves, fixes gauge glasses, maintains pumps, and opens, in-spects, and maintains the smaller turbines.He also does maintenancework on a bulldozer and a coal conveyor.His work in the plant ap-pears to be confined to checking and repacking steam valves.About BEAUNIT MILLS, INC.661one-fourth of his duties involve "pipe" work and he works in conjunc-tionwith orisassistedby millwrights, pipefitters, helpers, andlaborers.Thereare four oilerswho perform routineoiling assignments atscheduled times on routes through the plant under the supervision ofthe mechanical supervisor.The latter individual also supervises thespraymen, filtermen, and machinecleaners.These threeclassifica-tions' duties areperformed in conjunction with or as a part of thecandle filter change operation and they arealsosupervised by the spin-ningshift supervisor of the production department.The two spray-men remove,wash,clean,and replace the spinning machine sprays..The six filtermen clean the spinning sections of the spinning ma-chines by hosing them down with water.The two machine cleanersclean the lint,dirt, and oil from the textile or twisting section of thespinningmachines with a rag.As we have previously noted, there are 36 employees classified ashelpers who, collectively, constitute a pool under the general super-vision of the master mechanic and the direct supervision of main-tenance and production supervisors on the jobs to which they may beassigned.One helper is assigned to assist the shift maintenancemechanics on each shift and other maintenance groups generally haveone ormore helpers assigned to them.One helper cleans and issueshand tools in the machine shop while others work as a part of thecandle filter change.The record shows, however, that with a few ex-ceptions the helpers may be and are shifted from one assigned to an-other as needed and work with all classifications in the maintenancedepartment.By virtue of the job bidding system in force at the plant,helpers may and do bid successfully for vacancies in the maintenanceclassifications named in the IAM unit request. The bidding, however,is dependent upon seniority rather than past assignment as a helper tothe classification sought in the bid.As previously stated, the IAM requests a unit of millwrights and/ora unitof millwrights and the classifications just discussed.Of theseemployees, it is apparent from the record that the oilers, spraymen,filtermen, machine cleaners, and helpers are neithercraftsmen norskilled employees.The power serviceman appears to possess skillsof various crafts, but neither works exclusively or predominately withthe employees sought in the IAM petitions or shares any close relation-ship with them.The Employer does not have any employeesclassi-fied, as specified in the unit request, as either "machinist" or"mechanic."In accord with its uniform practice, the Employer does not requireprior experience or recognize either journeyman or apprentice statusfor its millwrights and shift maintenance mechanics.The Employerand the Textile Workers contend strongly that the work of these in- 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDdividuals, in fact, is almost exclusivelyroutine maintenance involvingthe performace of specialized tasks rather than the exercise of anycraft skills.The record shows that of the employeesclassified asmillwrights, only about one-third had previous experience in thatfield; the job backgrounds of the others include positionsas textileproduction employee, farmer, truckdriver,weather insulating man,carpenter, pipefitter, welder, service station operator, and auto and air-craft mechanics.The same situation is true with respect to the shiftmaintenancemechanics.While the Employer's machine shop isequipped with the machines noted, only 2-employees in theclassifica-tions sought do machinists work involving close tolerances and only 1other millwright uses the lathe, the shaper, and the millingmachine,respectively.The evidence shows clearly that the millwrights andthe shift maintenance mechanics do predominantly routine mainte-nance work of a specialized rather than highly skilled nature. Illus-trative of this is the fact that the class A millwrights spend 90 percentof their time on pump repairs and that a large number of the mill-wrights are regularly assigned to the candle filter change where theywork with other production and maintenance employees in a routine,scheduled, and repetitive maintenance operation.The shift main-tenance mechanics do an appreciable amount of work in obviouslynoncraft work such as cleaning sewers and dumping defective viscosebatches.Accordingly, on the entire record, we find that the employees in themillwright units sought by the JAM are not, in either instance, a"distinct and homogeneous group of skilled journeymen craftsmen,working as such" who are entitled to severance as a craft group froman established production and maintenance unit 12 It is further clearthat the groups sought by the IAM are only segments of the Em-ployer's maintenance department and do not in any way comprise adepartmental group which has "by tradition and practice acquiredcraft like characteristics."While the Board, on that basis, has pre-viously granted severance to units of "machine shop" employees, thegreatmajority of the Employer's millwrights as well as the remainderof the other classifications sought, neither work in the machine shopnor possessthe skills present in those cases where we have permittedsuch severance.We shall, therefore, dismiss the petitions of the IAMfor units of millwrights or millwrights, shift maintenance mechanics,power serviceman, oilers, filtermen, spraymen, machine cleaners, andmaintenance helpers.The Chemical Workers units:The Chemical Workers seek theseverance of two units which it contends to be appropriate as separate12 SeeAmerican Potash & Chemical Corporation,107 NLRB 1418,K I DuPont deAlemours and Company,107 NLRB 1504,Sawyer Biscuit Company,108 NLRB 1124,and F.L. JacobsCompany,Danville Division,108 NLRB 544 BEAUNIT MILLS, INC.663bargaining groups.The first of these units would consist of all em-ployees in the laboratory department including production and con-trol technicians, textile testers, day chemists, shift chemists, denier con-trol technicians, and the washboy.The second proposed unit wouldinclude all employees in the viscose, bleach, and spinning depart-ments.In the alternative, the Chemical Workers requests a singleunit composed of employees in both the proposed groups.The Chemi-calWorkers finally stated at the hearing that it wished to appear onthe ballot for any election directed by the Board in a unit of "a homo-geneous group of chemical workers as distinguished from textileworkers."The Childetsburg plant includes a laboratory whose general func-tions are the control of production cycles and the quality of finishedproduct.The laboratory is subdivided into a chemical laboratoryand a textile laboratory, both of which are under the supervision of thechief chemist and his two assistants.There are 30 hourly paid labora-tory employees.Classifications in the textile laboratory consist of 8 production andcontrol technicians, 5 textile testers, and 1 day chemist.The pro-duction and control technician's duties require only a week to learnand consist of routine tests and tasks including checking dry can tem-peratures and yarn tension, and collecting and labeling samples for thetextile department.These employees are on shift duty and receiveconsiderable supervision from production supervisors.Only anability to read, write, and count are deemed prerequisites for the posi-tion.The production and control technician spends 75 percent of histime in the spinning departments and production and control techni-cians have been used as doffers, a production job, in some instances.The textile testers test yarn for denier, strength, elongation, twist, knotloss, heat stability, fatigue, shrinkage, cord strength, and cord elon-gation.The tests are performed in the textile laboratory on samplesbrought by the production and control technician.These tests areroutine in nature and the duties of the textile tester can be learnedin 3 weeks. The day chemist in the textile laboratory checks thecorrected deniers, moisture in the yarn, ash, degree of acidity in theyarn, and finish content.This work is done in both the textile andchemical laboratories.The day chemists do not make titrations,handle standard solutions, and do not interpret the results of the teststhat they perform.The work requires approximately 3 weeks to learnand the present incumbent of the position was formerly a productiondepartment employee.The work classifications in the chemical laboratory consist of 1 wash-boy, 4 assistant shift chemists, 4 shift chemists, 2 denier control tech-nicians, and 5 chemists.The one washboy collects routine specifiedsamples, washes equipment, unpacks and stores equipment, cleans the 664DECISIONS OF NATIONAL. LABOR RELATIONS BOARDwork areas, and supplies sample bottles to the production department.His duties require only 3 or 4 days to learn and he is at the same payscale ashelpers in the maintenance department.The assistant shiftchemist collects viscose samples from the spinning machines and teststhose samples for maturity and viscosity.He also checks the dialyzerflow and collects various samples for the shift chemist.Approxi-mately 65 percent of his time is spent in the collection of such sampleswhile about 30 percent is spent in making the routine, scheduled testsfor maturity and viscosity.The assistant shift chemist is trained ina period of 2 weeks.The shift chemist makes hourly tests on spinbaths, checks the steeping caustic, bleach solutions, and spinning aidconcentrations once a shift, and makes hourly corrections to the spin-ning bath recovery and chemical addition operators.He spends 80percent of his time in the chemical laboratory and 10 percent in thespinning department and acid recovery.About 6 to 8 weeks are re-quired for a new employee to learn the job but a major portion of thistime would be spent in merely learning the layout of the plant ratherthan the actual duties of the position.The shift chemist is higherpaid than maintenance helpers but receives a lower rate than the classC pipefitter or millwright.The denier control technician in the chemical laboratory checks thespeeds of pump shafts, godet wheels, tension rollers, dry cans, andspindles, checks the temperature on the spinning machines, viscosepump delivery, deniers, and checks for viscose leaks on the spinningmachine.The speeds and temperatures checked are recorded and re-ported to the laboratory, the production supervisor and shift mechanic.The denier control technician spends 60 percent of his time in the spin-ning department and 10 percent in the chemical laboratory.Ap-proximately 3 weeks are required to train an employee withoutprevious experience in the plant for this position.While two of thepresent occupants of this position have had some college work, inneither case was their college training in subjects related to chemistryor engineering.The pay of denier control technicians is lower thanthat of class B millwrights.The day chemists check the finish bath composition, alkalicellulose,moisture on the pulp, caustic and acid strength, iron tests on numerousphases of production, dissolver solutions, test viscose filtrations, runsieve tests, check the flow on spinning aids and concentrated finishpumps, make up stock solutions, run ash tests on the finish, checkequipment and chemical supplies, and inspect and weigh spinnerettes.A day chemist spends 80 percent of his time in the chemical laboratoryand about 10 percent in the plant.Approximately 6 weeks would berequired for a denier control technician to learn the job of daychemist.Day chemists in both the chemical laboratory and the textilelaboratory are on thesamepay level. BEAUNIT MILLS, INC.665While the laboratory employees are under the supervision of thechief chemist and his two assistants, they are also frequently respon-sible to production and maintenance supervision.As noted, none ofthe laboratory positions requires more than a short period of on-the-job training and the record indicates that a'sizeable number of thelaboratory employees transferred to those positions from productionjobs.The tests run by the laboratory employees are routine, scheduled,repetitive tests requiring little or no interpretation or exercise of dis-cretion.The same checks are, on occasion, made by production em-ployees.Microscopic tests are only performed by the professionaltextile graduate, assistant chief chemist, or the chief chemist.Whilethe Employer prefers that laboratory personnel have a high schooleducation, the record indicates that no flat requirement of even thatlimited nature is made.The work of the laboratory employees, be-cause of the Employer's production operations wherein chemical andphysical changes are carefully controlled and a part of the productionprocess itself, is highly integrated with the work of the productionand maintenance employees and the laboratory personnel, in numer-ous instances, spend all but a small portion of their time in the plantrather than in the laboratory.The laboratory employees are in fre-quent contact with the production and maintenance workers and sharethe same general working conditions, benefits, and interests.On the entire record, accordingly, we find that the laboratory em-ployees whose separate representation is requested by the ChemicalWorkers are not "technical" employees such as we have found, in otherinstances, to be appropriately separated from production and main-tenance employees for the purposes of collective bargaining.13Nordo we find that the viscose, bleach, and spinning departments employeesconstitute an appropriate grouping, either with or without the inclusionof the laboratory personnel.The record is clear that the viscose,bleach, and spinning departments of the Childersburg plant are onlya segment of the production department itself.Although the Chem-icalWorkers appears to contend that these employees constitute"chemical" workers rather than "textile" workers, no such distinctionappears in the facts elicited at the hearing and these departments are,it is clear, intimately connected with the remaining production facil-itieswithout special or separate working conditions or other factors.No contention has been made, nor do we find evidence supporting suchan assertion, that the employees in these departments are craftsmen.As a "departmental" group it is patent that the group does not meetthe requirements established by the Board inAmerican Potashforseverance of such units.14Accordingly, we shall dismiss the petition18 SeeArnoldHoffman & Co.,Incorporated,95 NLRB907 at 909-910;Wells DairiesCooperative,107 NLRB 144514 SeeAmerican Potash & Chemical Corporation,supra; Golden Belt Manufacturing Com-pany,108 NLRB 164. 666DECISIONSOF NATIONAL LABORRELATIONS BOARDfiled by the Chemical Workers for a unit or units of viscose, bleach,spinning, and laboratory employees.We shall at this time direct elections in the following voting groups :(1)All maintenance pipefitters, excluding all other employees andall supervisors as defined in the amended Act.(2)All maintenance electricians, including the electrician oiler, butexcluding all other employees and all supervisors as defined in theamended Act.If a majority of those employees in voting group (1) vote for LocalUnion No. 91, United Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the United States andCanada, AFL, or if a majority of those. employees in voting group(2)vote for Local Union No. 1629, International Brotherhood ofElectricalWorkers, AFL, they will be taken, in either case, to haveindicated their desire to constitute a separate appropriate unit andthe Regional Director conducting the elections directed herein is in-structed to issue a certification of representatives to the labor organiza-tion seeking and selected by the employees in each group for suchunit, which the Board, in such circumstances, finds to be appropriatefor the purposes of collective bargaining. In the event a majorityin either or both voting groups vote for United Textile Workers ofAmerica, AFL, the Board finds their inclusion in the existing plant-wide unit to be appropriate and the Regional Director will issue a cer-tification of results of election to such effect.[The Board dismissed the petitions filed in Cases Nos. 10-RC-2493,10-RC-2494, 1O-RC-2495, 10-RC-2496, 10-RC-2506, and 10-RC-2507by Local 985, International Association of Machinists, AFL, and thepetition filed in Case No. 10-RC-2527 by International ChemicalWorkers Union, AFL.][Text of Direction of Elections omitted from publication.]MEMBER PETERSON took no part in the consideration of the aboveDecision, Order, and Direction of Elections.CLARKE MILLSandTEXTILE WORKERS UNIONOFDAMERICA,CIO.CaseNo. 15-CA-490.August 3,195!Decision and OrderOn September 4, 1953, Trial Examiner Arthur E. Reyman issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had not engaged in the unfair labor practices al-109 NLRB No. 103.